Citation Nr: 1438562	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-40 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a headache disorder 

2.  Entitlement to service connection for a sinus disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), exclusive of headaches.

4.  Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2001 to December 2001, February 2003 to June 2003, and October 2004 to December 2005, with receipt of the Combat Action Badge.  He had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran included a claim for service connection for diverticulitis in his August 2009 notice of disagreement, however, the Veteran did not include this claim in his September 2010 VA Form 9.  As such, his diverticulitis claim is not before the Board and it will not be addressed.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no pertinent records in the Veteran's corresponding file in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for a sinus disorder, residuals of a TBI, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches began during service and have continued since that time.  



CONCLUSION OF LAW

A headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the action taken below is fully favorable to the Veteran, further discussion of VA's duties to notify and assist claimants is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, there are current diagnoses of a headache disability as the Veteran has provided competent and credible lay testimony of headaches, which was confirmed by a 2010 VA examination and post-service VA and private treatment records.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, the Board finds that the competent and credible lay evidence of record indicates the presence of in-service headaches.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran has provided competent and credible testimony that he had headaches after an improvised explosive device (IED) incident in August 2005 while deployed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  This is supported by a December 2005 post-deployment assessment in which the Veteran reported headaches; it was dated 4 days prior to service discharge.  See 38 U.S.C.A. § 1154 (West 2002).  Additionally, the IED incident is verified by the Veteran's service treatment records.

Additionally, the Board finds that the Veteran's statements asserting headaches since service are competent and credible.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. at 469-70.  Although a 2010 VA examiner opined that the headaches were not related to service, this conclusion was based in part on a lack of objective treatment during service without consideration of the Veteran's lay statements or his combat participation at that time.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that the Board may reject a medical opinion where the facts are inaccurate or are unsupported by the other evidence of record).  The Board has thus accorded this opinion no probative value or weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). 

Thus, there are in-service headaches, recurrent headaches since service, and a current disability.  See Shedden, 381 F.3d at 1167.  Accordingly, service connection is warranted. 


ORDER

Service connection for a headache disorder is granted 


REMAND

The Board finds that a remand is necessary in this case for further development of the Veteran's claims.  First, the Board notes that the Veteran has discussed being treated by private physicians for his claimed conditions.  These medical records should be obtained and associated with the claims file.  The Board also finds that new VA examinations should be obtained so that the VA examiners may take into consideration all evidence of record, to include any additional medical records, the medical article sent by the Veteran, and the lay evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include medical records from Dr. T.H., Dr. F.A., Dr. B., and any updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination(s) to determine the nature and etiology of any residuals of a TBI that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner is asked to specifically review and address the Veteran's statements, his wife's statement, as well as the medical article on TBI submitted by the Veteran in his or her opinions.

The examiner must opine as to whether it is at least as likely as not that any residuals of a TBI is causally or etiologically related to the Veteran's military service, to include the IED explosion in 2005.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination(s) to determine the nature and etiology of any sinus disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must indicate whether there is a known clinical diagnosis of a sinus disability.  If not, the examiner must provide and opinion regarding whether there is an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner must specifically address the Veteran's STRs, lay statements, and post-service medical records.  

If there is a sinus disorder, then the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's STRs, lay statements, and post-service medical records.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed cervical spine disorder is causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's STRs, lay statements, and post-service medical records.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


